DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control section…configured to…request…” and “first external device…supplying…” in Claim 1; “control section…configured to receive…” and “control section…configured to request…” in Claim 2; “control section…configured to carry out control so that electric power is supplied…”, “control section determines…that the value…is not less…” control section…configured to carry out control so that no electric power is supplied…”, and “control section determines…that the value…is less…” in Claim 3; “control section…configured to determine…”, “control section receives…”, and “control section…configured to output…” in Claim 4; “storage section…configured to store…” and “control section…configured to request…” in Claim 5; “control section…configured to transmit…” and “control section receives…” in Claim 6; “control section…configured to reduce…” and “control section receives…” in Claim 7; “control device…configured to request…” in Claim 8; and “control device…configured to transmit…” and “control section receives…” in Claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “electric power to be supplied” in Line 6.  The use of the phrase “to be” renders it unclear as to whether the electrical power is actually being presently supplied, whether it will be supplied at some future point, or whether it is merely intended to be supplied.

Claim 2 recites the limitation “the electric power, which is to be supplied” in Lines 6-7.  The use of the phrase “to be” renders it unclear as to whether the electrical power is actually being presently supplied, whether it will be supplied at some future point, or whether it is merely intended to be supplied.

Claim 3 recites the limitation “the electric power to be supplied” in Lines 5-6.  The use of the phrase “to be” renders it unclear as to whether the electrical power is actually being presently supplied, whether it will be supplied at some future point, or whether it is merely intended to be supplied.

Claim 3 recites the limitation “the electric power to be supplied” in Lines 15-16.  The use of the phrase “to be” renders it unclear as to whether the electrical power is actually being presently supplied, whether it will be supplied at some future point, or whether it is merely intended to be supplied.

Claim 3 recites the limitation “the electric power to be supplied” in Line 9.  The use of the phrase “to be” renders it unclear as to whether the electrical power is actually being presently supplied, whether it will be supplied at some future point, or whether it is merely intended to be supplied.

Claim 4 recites the limitation "the electric device" in Lines 3-4, 6, 10-11, and 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation “the storage section being configured to store therein electric power…” in Lines 4-5.  As indicated above, this limitation invokes 35 USC 112(f).  Applicant has defined the “storage section” as being a non-volatile storage medium” which stores information in Paragraph 17.  It is unclear as to how a non-volatile storage medium can store electric power.

Claim 8 recites the limitation “electric power to be supplied” in Line 5.  The use of the phrase “to be” renders it unclear as to whether the electrical power is actually being presently supplied, whether it will be supplied at some future point, or whether it is merely intended to be supplied.

Claim 9 recites the limitation "the control section" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitations “causing a computer to function as the electronic device recited in claim 1” and “causing the computer to function as the control section”.  It is unclear as to whether the computer must function as the entire electronic device, or only as the control section, which is part of the electronic device.

Claim 11 recites the limitations “causing a computer to function as the electronic device recited in claim 6” and “causing the computer to function as the control section”.  It is unclear as to whether the computer must function as the entire electronic device, or only as the control section, which is part of the electronic device.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication Number 2019/0238706 to Sakai et al. (“Sakai”).

In reference to Claim 1, Sakai discloses an electronic device (See Figure 2 Number 1) comprising: two or more connectors including a first connector (See Figure 2 Number 32) and a second connector (See Figure 2 Number 31); and a control section (See Figure 1 Number 12), the control section being configured to request (See Paragraphs 57-58) a first external device (See Figure 2 Number 72) to change electric power to be supplied to the electronic device by the first external device (See Paragraph 52), in a case where a second external device is connected to the second connector 

In reference to Claim 2, Sakai discloses the limitations as applied to Claim 1 above.  Sakai further discloses that the control section is configured to receive an electric power supply request from the second external device via the second connector (See Paragraph 51); and the control section is configured to request the first external device to change the electric power, which is to be supplied to the electronic device by the first external device (See Paragraph 57), to become a sum of electric power indicated by the electric power supply request received from the second external device and electric power needed by the electronic device (See Figure 2 and Paragraphs 51, 74, and 102).

In reference to Claim 3, Sakai discloses the limitations as applied to Claim 1 above.  Sakai further discloses that the control section is configured to carry out control so that electric power is supplied to the second external device, in a case where, after the control section has requested the first external device to change the electric power to be supplied to the electronic device by the first external device, the control section determines that a value obtained by subtracting electric power needed by the electronic device from the electric power supplied to the electronic device by the first external device is not less than electric power requested by the second external device (See Paragraphs 74-75); and the control section is configured to carry out control so that no electric power is supplied to the second external device, in a case where, after the 

In reference to Claim 4, Sakai discloses the limitations as applied to Claim 1 above.  Sakai further discloses that the control section is configured to determine whether or not a reduction in electric power supplied to the electric device is acceptable, in a case where the control section receives an inquiry as to whether or not the reduction of electric power supplied to the electric device is acceptable; and the control section is configured to output determination information indicative of a determination result that the reduction of electric power supplied to the electric device is acceptable, in a case where the control section determines that the reduction of electric power supplied to the electric device is acceptable (See Paragraphs 29, 74-75, and 111).

In reference to Claim 5, Sakai discloses the limitations as applied to Claim 1 above.  Sakai further discloses a storage section, the storage section being configured to store therein electric power indicated by an electric power supply request received from the second external device which has been connected previously, and the control section being configured to request the first external device to change the electric power 

In reference to Claim 6, Sakai discloses an electronic device (See Figure 2 Number 72) comprising: a connector (See Paragraphs 31 and 33); and a control section (See Paragraph 33), the control section being configured to transmit, to a first external device connected to the electronic device (See Figure 2 Number 1), an inquiry as to whether or not a reduction in electric power supplied to the first external device is acceptable (See Paragraphs 59-62), in a case where the control section receives, from a second external device connected to the electronic device via the connector, an electric power supply request for more electric power than the electronic device is currently capable of supplying (See Paragraphs 52 and 57-59).

In reference to Claim 7, Sakai discloses the limitations as applied to Claim 6 above.  Sakai further discloses that the control section is configured to reduce the electric power supplied to the first external device, in a case where the control section receives, from the first external device, determination information indicating that the reduction in electric power supplied to the first external device is acceptable (See Paragraphs 59-62).

Claim 8 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim 9 recites limitations which are substantially equivalent to those of Claim 6 and is rejected under similar reasoning.

In reference to Claim 10, Sakai discloses the limitations as applied to Claim 1 above.  Sakai further discloses a non-transitory computer-readable storage medium storing therein a program for causing a computer to function as the electronic device recited in claim 1, the program causing the computer to function as the control section (See Paragraphs 2, 5, 7, and 125).

In reference to Claim 11, Sakai discloses the limitations as applied to Claim 1 above.  Sakai further discloses a non-transitory computer-readable storage medium storing therein a program for causing a computer to function as the electronic device recited in claim 6, the program causing the computer to function as the control section (See Paragraphs 2, 5, 7, and 125).

Claim(s) 1-3, 5, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2016/019126 to Wendt et al. (“Wendt”).

In reference to Claim 1, Wendt discloses an electronic device (See Figure 2 Number 3 and Figure 4 Number L2) comprising: two or more connectors including a first connector (See Figure 2 Number 31) and a second connector (See Figure 2 Number 32); and a control section (See Figure 2 Number 38), the control section being 

In reference to Claim 2, Wendt discloses the limitations as applied to Claim 1 above.  Wendt further discloses that the control section is configured to receive an electric power supply request from the second external device via the second connector (See Paragraphs 46-52); and the control section is configured to request the first external device to change the electric power, which is to be supplied to the electronic device by the first external device (See Paragraphs 43-45 and 53-58), to become a sum of electric power indicated by the electric power supply request received from the second external device and electric power needed by the electronic device (See Paragraphs 52-54).

In reference to Claim 3, Wendt discloses the limitations as applied to Claim 1 above.  Wendt further discloses that the control section is configured to carry out control so that electric power is supplied to the second external device, in a case where, after the control section has requested the first external device to change the electric power to be supplied to the electronic device by the first external device, the control section determines that a value obtained by subtracting electric power needed by the electronic 

In reference to Claim 5, Wendt discloses the limitations as applied to Claim 1 above.  Wendt further discloses a storage section, the storage section being configured to store therein electric power indicated by an electric power supply request received from the second external device which has been connected previously, and the control section being configured to request the first external device to change the electric power to be supplied to the electronic device by the first external device, with reference to the electric power stored in the storage section (See Paragraphs 62 and 64).

Claim 8 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

In reference to Claim 10, Sakai discloses the limitations as applied to Claim 1 above.  Sakai further discloses a non-transitory computer-readable storage medium storing therein a program for causing a computer to function as the electronic device recited in claim 1, the program causing the computer to function as the control section (See Paragraph 70).

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. CLEARY/Primary Examiner, Art Unit 2185